Citation Nr: 1046241	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  07-40 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left 
sesamoiditis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach

INTRODUCTION

The Veteran served on active duty from October 1973 to October 
1976.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision by the RO.  

In June 2010, during the course of the appeal, the Veteran had a 
hearing at the RO before the undersigned.  A transcript of this 
hearing is of record.

FINDING OF FACT

Since service connection became effective September 28, 2005, the 
Veteran's left sesamoiditis has been productive of no more than 
moderate impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for 
left sesamoiditis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issue of entitlement to an 
increased rating for left sesamoiditis.  38 U.S.C.A. 


§§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, 
the Board finds that VA has met that duty.

In its August 2006 rating action, the RO granted the Veteran's 
claim of entitlement to service connection for left sesamoiditis 
and assigned a 10 percent rating, effective September 28, 2005.  
The Veteran disagreed with that rating, and this appeal ensued. 

Following the receipt of the Veteran's notice of disagreement, VA 
notified the Veteran of the information and evidence necessary to 
substantiate and complete his claim, including the evidence to be 
provided by him, and notice of the evidence VA would attempt to 
obtain.  VA informed the Veteran that in order to establish an 
increased rating for his left sesamoiditis, the evidence had to 
show that such disability had worsened and the manner in which 
such worsening had affected his employment and daily life.  
38 U.S.C.A. § 5103(a).  

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, 
the duty to assist is not a one-way street.  Olsen v. Principi, 3 
Vet. App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of records 
reflecting the Veteran's treatment after service, including that 
from September 2005 through June 2010.  Moreover, in August 2006 
and in April and August 2008, VA examined the Veteran to 
determine the extent of impairment due to his service-connected 
left sesamoiditis.  The VA examination reports show that the 
examiners reviewed the Veteran's medical history, interviewed and 
examined the Veteran, documented his current medical conditions, 
and rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  Therefore, the Board 
concludes that the VA examinations are adequate for evaluation 
purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).

Finally, as noted above, the Veteran had a hearing at the RO 
before the undersigned Acting Veterans Law Judge.  That hearing 
was held in June 2010, and a transcript has been associated with 
the claims folder. 

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support his 
claim; and there is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the merits 
of the appeal.

The Facts

VA outpatient records show that from September 2005 through April 
2010, the Veteran has been treated for multiple foot disorders of 
both feet, including left sesamoiditis.  He was treated with pain 
medication, orthotic inserts for his shoes, and at home physical 
therapy.  In September 2005, it was noted that the Veteran had 
started a job with the Post Office in which he was required to do 
yardwork.  In November 2005, X-rays of the left foot revealed no 
evidence that the surgical hardware in his left foot had loosened 
or failed.  There were, reportedly, no significant changes since 
March 2005.  There were very minimal talocalcaneal degenerative 
changes and moderate osteopenia of the first ray.  During 
consultations with the VA podiatry service in March and April 
2006, the Veteran complained of pain in the left first metatarsal 
head.  He reported that he did a lot of walking in his job which 
aggravated his feet.  It was noted that he had left hallux 
rigidus.  His orthotics were adjusted, and a pad was place under 
the left first metatarsal head.  In May 2006, the Veteran 
complained of left foot pain and indicated that he wanted the 
hardware in his left foot removed.  In July 2006, the Veteran 
requested retraining in a job in which he did not have to stand 
on his feet all the time.  

In August 2006, the Veteran was examined by VA, in part, to 
determine the nature and etiology of his left sesamoiditis.  He 
complained of pain at the ball of the base of the left great toe, 
particularly after being on his feet and noted that at times, the 
pain was severe enough to wake him at night.  He also noted that 
the area turned red and that he lacked endurance due to pain.  He 
denied any associated swelling.  He reportedly had corrective 
shoes and orthotic inserts and took pain medication.  In 
addition, it was noted that he had a history of left foot 
surgery, including a bunionectomy in 1987 and surgical fusion of 
the left first metatarsophalangeal joint in 2001.  

On examination, the Veteran walked gingerly with special shoes 
and inserts, and he appeared to be uncomfortable.  On the left 
foot, his pulses were present, and he was neurovascularly intact.  
His nails were trimmed but somewhat thickened.  There was a scar 
along the dorsal aspect of the foot and base of the "right" 
[sic] great toe and proximally.  There was fusion of that joint 
on the inferior aspect and tenderness to palpation at the ball.  
X-rays were compared to those from November 2005 and confirmed 
the presence of orthopedic hardware in the left first metatarsal 
and proximal phalange.  Following the VA examination, the 
relevant diagnosis was sesamoiditis of the base of the left great 
toe, status post bunionectomy and fusion, with moderate 
functional loss due to pain.  

In September 2007, the Veteran was treated by VA for pain 
shooting from the left metatarsophalangeal joint.  There was a 
surgical scar but no erythema or warmth.  The Veteran's pulses 
were 2+, and he was able to wiggle his toes.  X-rays showed an 
unremarkable post-operative appearance of the left great toe.  A 
dorsal arthrodesis plate traversing the left great 
metatarsophalangeal joint revealed no evidence of loosening or 
failure.  There appeared to be at least partial bony continuity 
across the joint space.

During VA treatment in April 2008, the Veteran decided against 
having the hardware removed from his left foot.

In April 2008, the Veteran was reexamined by VA, primarily to 
evaluate plantar fasciitis affecting his right foot.  
Subjectively, the Veteran denied any left foot symptoms, 
including pain, swelling, heat, redness, stiffness, fatigability, 
weakness, lack of endurance, or other symptoms.  On objective 
examination of the left foot, the Veteran was tender to palpation 
at the first metatarsophalangeal joint and ambulation produced 
evidence of pain in that area.  There was no objective evidence 
of left foot swelling, instability, weakness, abnormal weight 
bearing, hammertoes, hallux valgus or rigidus, skin or vascular 
abnormality, pes cavus, malunion or nonunion of the tarsal or 
metatarsal bones, atrophy, or other deformity.  The findings were 
significant for severe pes planus and evidence of fusion of the 
first metatarsophalangeal joint.  

On further examination, it was noted that for the previous 2 to 5 
years, the Veteran had been employed, full-time, as a custodian 
and that he had missed less than one week of work during the last 
12 months, due to bilateral foot pain.  It was noted that 
impairment of the Veteran's occupational and daily activities 
was, primarily, due to right plantar fasciitis.  The examiner 
stated that the occupational effect was significant due to pain, 
decreased mobility, and a lack of stamina.  The plantar fasciitis 
prevented the Veteran's participation in sports and severely 
affected his ability to exercise.  The effect on shopping was 
moderate and the effect on his ability to do chores or 
participate in recreation was mild.  There was no effect on the 
Veteran's ability to travel or drive; or on his ability to feed, 
bathe, dress, or groom himself; or to attend to the wants of 
nature.  

In August 2008, the Veteran was again examined by VA, primarily 
to evaluate his right foot pain.  During the examination, he 
reported pain and a lack of endurance in the area of the left 
forefoot and left great toe on standing and walking.  He denied 
swelling, heat, redness, stiffness, fatigability, or weakness.  
On objective examination of the left foot, palpation, range of 
motion of the forefoot, and ambulation produced pain and 
tenderness, especially on the plantar surface of the great toe.  
There was no objective evidence of left foot swelling, 
instability, weakness, abnormal weight bearing, hammertoes, 
hallux valgus or rigidus, skin or vascular abnormality, pes 
cavus, malunion or nonunion of the tarsal or metatarsal bones, 
atrophy, or other deformity.  The Veteran's gait was reportedly 
normal.  
In April 2010, the Veteran was treated by VA, primarily for right 
hallux valgus.  During that treatment the Veteran's left 
metatarsophalangeal joint was painful and tender on motion.

The Applicable Law and Regulations

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria set 
forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2010).  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1. 

In this case, the VA Schedule for Rating Disabilities does not 
contain a diagnostic code specifically applicable to rating 
sesamoiditis.  Therefore, it is rated by analogy to the residuals 
of a foot injury.  38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 
5284.  A 10 percent rating is warranted for moderate impairment 
of the foot, while a 20 percent rating is warranted for 
moderately severe impairment.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In determining the adequacy of assigned disability ratings, 
consideration is given to factors affecting functional loss.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a 
lack of normal endurance and functional loss due to pain and pain 
on use, specifically limitation of motion due to pain on use 
including that experienced during flare ups.  38 C.F.R. § 4.40.  
Consideration is also given to weakened movement, excess 
fatigability, and incoordination, as well as the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. § 4.10, 
4.45. 

Painful motion is an important factor of  disability.  The intent 
of the rating schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  Actually 
painful, unstable, or malaligned joints, due to healed injury, 
are entitled to at least the minimum compensable rating  for the 
joint.  38 C.F.R. § 4.59.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  When, as in this case, service 
connection is granted and an initial rating award is at issue, 
separate ratings can be assigned for separate periods from the 
time service connection became effective.  Fenderson v. West, 12 
Vet. App. 119 (1999).  That is, a veteran may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time service connection became 
effective until a final decision is made.  Cf. Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Therefore, the following analysis is 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.  

Analysis

During his hearing before the undersigned, the Veteran testified 
that his left sesamoiditis was manifested by severe pain for 
which he had been issued orthotic inserts for his shoes and for 
which he took multiple medications.  He also testified that he 
performed at home physical therapy.  He reported that the pain 
was so severe, it had altered his gait, and, at times, woke him 
from his sleep.  He stated that he was unable to walk more than 
200 feet or stand for more than 2 to 4 hours at a time.  He also 
stated that he missed approximately 6 to 12 hours of work every 
month due to his left sesamoiditis.  In this regard, he testified 
that his pain had gotten worse since his last VA examination.  
Therefore, he maintained that an initial rating in excess of 10 
percent was warranted for his left sesamoiditis.  

However, after carefully considering the claim in light of the 
record and the applicable law, the Board is of the opinion that 
the preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

A review of the claims file shows that during the pendency of the 
appeal, the Veteran has been followed for multiple foot 
disorders, including his service-connected left sesamoiditis.  It 
was noted that the Veteran had undergone surgery on the area on 
two occasions, once in 1987 when he underwent a bunionectomy and 
once in 2001 when he underwent surgical fusion of the left first 
metatarsophalangeal joint.  

Since service connection became effective in September 2005, the 
preponderance of the evidence shows that the Veteran's left 
sesamoiditis has been manifested, primarily, by pain and 
tenderness to palpation.  There is also evidence of an antalgic 
gait and a lack of endurance and flare-ups due to pain, after 
prolonged standing or walking.  However, there is no objective 
evidence of associated swelling, heat, redness, stiffness, 
weakness or atrophy of an associated muscles, instability, 
incoordination, malunion or non-union of the metatarsal bones, or 
other evidence of abnormal weight bearing such as unusual shoe 
wear.  Moreover, there is no competent evidence of any loosening 
or failure of the orthopedic hardware placed during surgery, and 
the Veteran has declined to have such hardware removed.  

During his hearing, the Veteran testified that the manifestations 
of his left sesamoiditis caused him to miss 6 to 12 hours of work 
per month.  However, the preponderance of the evidence shows 
otherwise.  During his VA examinations, he reported that he 
missed less than one week of work in a year, and the Board notes 
that he has been gainfully employed for the last several years in 
a job which, generally, requires him to be on his feet.  While 
his multiple foot disabilities prevent or severely impair his 
ability to participate in sports or exercise, they have no more 
than a moderate effect on his ability to perform his other 
activities of daily living, including his ability to perform 
chores or go shopping.  Indeed, following the August 2006 VA 
examination, the examiner concluded that the Veteran had a 
moderate degree of functional loss due to his left great toe 
disability.

In light of the foregoing, the Board finds that the preponderance 
of the evidence meets or more nearly reflects the schedular 
criteria for an initial 10 percent rating for the Veteran's left 
sesamoiditis.  Therefore, an increased rating is not warranted, 
and the appeal is denied.
In arriving at this decision, the Board has also considered the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating for the Veteran's service-connected left 
sesamoiditis.  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  An extraschedular disability rating 
is warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2010), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

There is a three-step inquiry for determining whether a claimant 
is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
is found to be inadequate, the Board must determine whether the 
Veteran's disability picture exhibits other related factors, such 
as those provided by the regulation as "governing norms." Third, 
if the rating schedule is inadequate to evaluate a claimant's 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.

In this case, neither the Veteran nor his representative have 
expressly raised the matter of entitlement to an extraschedular 
rating.  The Veteran's contentions have been limited to those 
discussed above, i.e., that his disability is more severe than is 
reflected by the currently assigned rating.  See Brannon v. West, 
12 Vet. App. 32 (1998) (while the Board must interpret a 
claimant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the claimant).  
Moreover, the Veteran and his representative have not identified, 
and the Board has not found, any factors which may be considered 
to be exceptional or unusual with respect to the service-
connected left sesamoiditis.  In this regard, the record does not 
show that the Veteran has required frequent hospitalizations for 
that disability.  Moreover, there is no unusual clinical picture 
presented, nor is there any other factor which takes the 
disability outside the usual rating criteria.  In short, the 
evidence does not support the proposition that the Veteran's left 
sesamoiditis presents such an exceptional or unusual disability 
picture as to render impractical the application of the regular 
schedular standards.  Accordingly, further action is not 
warranted under 38 C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to an initial rating in excess of 10 percent for left 
sesamoiditis is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


